[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT                   FILED
                                                    U.S. COURT OF APPEALS
                    ________________________          ELEVENTH CIRCUIT
                                                      SEPTEMBER 21, 2010
                                                           JOHN LEY
                          No. 09-15423                      CLERK
                    ________________________

               D. C. Docket No. 07-01540-CV-ODE-1

GPI INTERNATIONAL LIMITED,

                                               Plaintiff-Counter-Defendant-
                                               Appellee Cross-Appellant,

                                versus


IBC CREATIVE, LLC.,
IBC CREATIVE, INC.,
CONSUMER PRODUCTS DISTRIBUTION, LLC.,

                                            Defendants-Counter-Claimants-
                                            Appellants-Cross-Appellees,

GP BATTERY MARKETING-LATIN
AMERICA, INC.,

                                             Counter-Defendant.

                    ________________________

             Appeals from the United States District Court
                 for the Northern District of Georgia
                   _________________________

                        (September 21, 2010)
Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      This matter involves the question of money due and owing from the sale of

batteries. The trial court entered numerous rulings, a partial summary judgment

and ultimately resolved the case in a bench trial. The issues presented by the

appellants are:1

      (1) Whether the trial court erred in granting GPI partial summary judgment,

and   (2) Whether the trial court erred in entering judgment against IBC Creative

Inc.’s counterclaims?

      After studying the briefs and the record and hearing oral argument, we find

no reversible error. The record fully supports the rulings of the trial court as

explained in the Orders of July 28, 2009 and September 16, 2009 and in the

Findings of Fact and Conclusions of Law and Order Directing Entry of Judgment

dated September 28, 2009.

      AFFIRMED.




      1
          A cross-appeal was filed but counsel confirms that it has been abandoned.

                                                 2